DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Remarks filed on 01/31/2021. Claims 19-36 are pending. None of the claims are currently amended.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 19-25 and 27-36 stand rejected under 35 U.S.C. 103 as being unpatentable over Weilach (WO 2015/077807 A1), in view of Flynn (US 2016/0369456 A1) for the reasons presented in the Final Rejection dated 12/02/2020.

4.	Claim 26 stands rejected under 35 U.S.C. 103 as being unpatentable over Weilach (WO 2015/077807 A1), in view of Flynn (US 2016/0369456 A1), further in view of Hauschel et al. (US 2016/0060814 A1) for the reasons presented in the Final Rejection dated 12/02/2020.


Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 01/31/2021 has been entered.


Response to Amendment
6.	The Declaration under 37 CFR 1.132 filed on 01/31/2021 is insufficient to overcome the rejection of claims 19-36 based upon Weilach and Flynn, as set forth in the last Office action, because: 
There is only one example shown for a combined swelling and reducing step (Sample A Procedure is One-pot). The ISO brightness of 43.6% in Sample A is about 3-4% greater than the ISO brightness from Samples B and C (40.6% and 39.5%), which appears to only be a slight difference in degree from the comparative examples where swelling and reduction are carried out in subsequent steps. MPEP 2144.05 says that evidence should show “new and unexpected results which are different in kind, and not merely in degree, from the results of the prior art”. 
In statement 6, Dr. Kaldéus says there are advantages of the present invention’s combined swelling and reducing step in “removal of impurities and residual dyes”. However, these are conclusory statements not supported by factual evidence, i.e. there is no experimental data included within the Declaration that shows any removal or dye and/or impurities. See MPEP 2145 I and II. 
The experimental study in the Declaration is also not commensurate in scope with the pending claims. Instant claim 1 requires at least one bleaching step after treating to swell the cellulose under reducing conditions (see instant claim 1, steps i 
Emphasis above was added by the Examiner. 


Response to Arguments
7.	Applicant's arguments filed 01/31/2021 have been fully considered but they are not persuasive. 
	Applicant argues that the combination of Weilach and Flynn fail to disclose all of the recited features of the claimed invention and that the combination of swelling and reduction in one step is very distinct from two separate steps. 
However, as noted above in response to the Declaration, Applicant’s argument that “one step is very distinct from two steps” is a conclusory statement not supported by factual evidence. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (PO BdPatApp 1959).
Applicant then argues that Flynn discloses very many combinations of treatment steps, a skilled person would have had no motivation to select a particular combination, and that the Examiner has not interpreted Flynn correctly with regard to the combination of swelling and reduction. Applicant argues that Flynn consistently teaches pretreatment 
	However, all claimed elements (treating to swell cellulose, treating with reducing additives, and bleaching with oxygen/ozone) were known in the prior art. One skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2141. It is again suggested that the particular “reducing conditions” during the swelling treatment be included within claim 19. Applicant has repeatedly argued the criticality, novelty and/or non-obviousness of this claim feature, but there are no specific reducing conditions recited for this step B.a).
	Applicant’s arguments regarding the Declaration under 37 CFR 1.132 of Dr. Tahani Kaldéus have been addressed above in segment 6 of this Office Action. In short, the allegation of “unexpectedly superior results” is unpersuasive. More examples that fall within the scope of the method as claimed compared to examples outside of the claim scope are needed for the Office to be persuaded of “unexpected results”.
Applicant has not argued the citations to tertiary reference Hauschel outside of stating that Hauschel fails to cure the deficiencies of Weilach, in view of Flynn. However, since the combination of Weilach and Flynn is not deficient, Applicant’s traversal of this rejection is moot.
For at least the reasons described above, the claim rejections are maintained.

Conclusion
8.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 19, 2021